 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and all supervisors defined inthe Act,constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9(b) of the Act.2.NMU has beenat all times sinceFebruary8, 1960,the exclusive representativeof all employeesin theaforesaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a).3.By refusing to bargainwith NMU sinceNovember 16, 1960,Respondent hasengaged in and is engaging in unfair labor practices proscribedby Section8(a)(5)and (1) .4.By interfering with the administration of the Association and by contributingfinancial or other support to it, Respondent has, sinceNovember16, 1960, engagedin and is engaging in unfair labor practices proscribed by Section 8(a)(2) and (1).5.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]TitanMetalManufacturing Co.andUnited Steelworkers ofAmerica,AFL-CIO;United Steelworkers of America, AFL-CIO, Local5649.Case No. 20-CA-1969. January 1 2, 1962DECISION AND ORDEROn September 21,1961, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as set forth in theIntermediate Report attached hereto.The Trial Examiner also rec-ommended that all other allegations of the complaint be dismissed.Thereafter, the Charging Party filed exceptions i to the IntermediateReport and a supporting brief. The Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning]..The Board has reviewed the Trial Examiner's rulings and finds thatno prejudicial error was committed. The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.2ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification of provision 2 (d) to read : "Notify said Regionali Subsequent to the filing of its exceptions,the Charging Party requestedpermission towithdraw its exceptionsinsofaras they relate to the Trial Examiner'sdismissal of theSection 8(a) (5) allegation of the complaint.The requestis granted.'Member Rodgersfinds it unnecessaryto a consideration of this case to decide whetheran economicstriker oncepermanentlyreplaced has a right toreinstatementif at the timeof applicationfor reinstatement his replacement is no longeremployed by the Employer.Accordingly.he would not adopt the Trial Examiner's comments in this regard135 NLRB No. 22. TITAN METAL MANUFACTURING CO.197Director, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith." 39The notice attached to the Intermediate Report marked"Appendix"ismodified andappended to our Decision and Order.In the event that this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL make whole James Douglas for any loss he may havesuffered by reason of the delay in offering him reinstatement tothe position he occupied before the strike in the manner recom-mended by the said Trial Examiner.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistUnited Steelworkers of America, AFL-CIO, and United Steel-workers of America, AFL-CIO, Local 5649, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion; or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,in conformity with Section 8(a) (3) of the Act.All our employees are free to become or to remain members of theabove-named Unions or any other labor organization.We will notdiscriminatein regard to hire or tenure of employment. or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any labor organization.TITAN METAL MANUFACTURING CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and two amended charges filed by the United Steelworkers ofAmerica, AFL-CIO, and Local 5649 thereof, herein indiscriminately called the 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion,a complaintwas duly issued against Titan Metal Manufacturing Co., hereincalled the Respondent, on March 21, 1961, and an amendment thereto was issued onApril 6, 1961,allegingthat the Respondent had committed unfair labor practiceswithin themeaningof Section 8(a) (1), (3), and (5) of the Act.The gist of the complaint is that: While the Respondent's employees were out onan economic strike, commencing on October 1, 1960, the Respondent on November14,December 5 and 20, 1960, discharged certain strikers; the economic strike was,converted into an unfair labor practice strike on November 14, 1960, because ofthe discharge of striking employees John Prado and Earl Cook, or alternatively ondates of subsequent discharges of strikers; the Respondent on various dates solicitedstriking employees to return to work; the said strike was abandoned on February 9,1961; on February 10, 1961, the Respondent failed and refused to reinstate employeeswho had been on strike until certain dates between February 20 and March 3, 1961,failed and refused to return three named employees at any date, gave some returningstrikersmorearduous and less agreeable tasks, less desirable work shifts, and de-creased rates of pay, and denied seniority based on prestrike service to those whohad engaged in the strike.The complaint further alleged that the Respondent onMarch 1, 1961, had failed and refused to bargain with the Union although requestedby the Union (alleged to be the majority representative) on that and subsequentdates to do so.The Respondent's answer, duly filed, admitted that the strike was economic inits inceptionand admitted the several discharges in November and December, butdenied the cause alleged and denied all other unfair labor practices, admitted thatthe Union had been the majority representative on December 5, 1957, admitted therefusal tobargain onMarch 1, 1961, but denied that the Union was then the majorityrepresentative.Pursuant to notice,a hearingwas held in San Francisco, California, from May 9'to 22, 1961, before the duly designated Trial Examiner.Time was set for the filingof briefs, whichtime waslater extended to July 31, 1961. In due time the GeneralCounsel, the Respondent, and the Union filed briefs with the Trial Examiner.From my observation of the witnesses and their demeanor on the witness standand upon the entire recordin the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation, with places of business at Bellefonte,Pennsylvania; Indianapolis, Indiana; and Newark, California, is engaged in thebusiness of the manufacture and distribution of brass and bronze rod wire and forg-ings.The Newark plant is the only one here involved.During the year 1960, theRespondent manufactured, sold, and shipped from its Newark, California, plantproducts valued in excess of $50,000 to points outside the State of California.During the same period, the Respondent purchased materials valued in excess of$50,000 directly from points outside the State of California.'No issue of juris-diction is raised.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.The Respondent's answer denies that the Union is a labor organization,but there is ample evidence to establish that it is, including the fact that the Respond-ent had engaged in negotiations with the Union for a collective-bargaining agree-ment, and, were it not evidenced in this case, the Trial Examiner could take officialnotice from other Board decisions of the nature of the Union as a labor organizationwithin themeaningof the Act.III.THE UNFAIRLABOR PRACTICESA. Interference,restraint,and coercion1.BackgroundAll the allegations of unfair labor practices committed by the Respondent arebased on acts occurring in connection with a strike which began at the Respondent'sNewark plant on October 1, 1960. Before that date, the Union had been, since1957, the recognized collective-bargaining representative for the Respondent's em-'These findings as to the Respondent's business are based principally on the allega-tions of the complaint, admitted In the answer. TITAN METAL MANUFACTURING CO.1991,ployees in an appropriate unit.Having a collective-bargaining agreement whichexpired on October 1, 1960, the Union and the Respondent, before that expirationdate, had been negotiating for a new contract upon different terms.When no agree-ment was reached by October 1, a strike was called. The strike was, therefore, aneconomic strike at its inception. It is contended by the General Counsel that eachof the alleged unfair labor practices occurring during the strike converted the strikefrom an economic strike to an unfair labor practice strike.2. Solicitation of strikers to abandon the strikeThe first allegation of unfair labor practices alleged to have converted the strikeinto an unfair labor practice strike on November 14, 1960, was solicitation of "vari-ous" employees on October 4, 6, 20, 26, and 31. The first four dates are those onwhich the Respondent wrote letters to its employees.The evidence indicates, how-ever, that these letters were written, not to various, but to all striking employees.October 31 was the date of a telegram sent by the Respondent to all strikingemployees.a.The written communicationsUnder date of October 4, 1960, William W. Sieg, president of the Respondent,wrote a letter from Bellefonte, Pennsylvania, addressed to Western Division em-ployees, in which he deplored the second strike in the short business life of the,Respondent on the west coast as compared to only 1 in 45 years at Bellefonte.Naming the issue as "money," he gave the economic reasons for building the plantin California, denied a rumor that the Respondent would move its operations backEast, and stated that the Respondent was paying rates equal to or better than othersin the area and considerably better than Respondent's rates in the East.He saidthat competition was difficult to meet and that the Respondent was "at a crossroads."He concluded by saying that J. M. Golden (the Respondent's vice president in chargeof the Newark, California, plant) and John Cantwell (the Respondent's labor rela-tions consultant) had the Respondent's backing and that there was no plan to sendadditional help from the East for future bargaining.He closed by saying, "Our-position is sincere, our future on the West Coast is in your hands."On October 6, 1960, Golden sent a letter to Respondent's employees (addressed,"Dear Titan Employee") to set forth an explanation of its proposal (in bargaining-with the Union) of a reclassification of jobs which would result in higher rates formany of the jobs in the old classification but lower rates for others.He assured'the employees that this would not mean a loss of pay for a present employee whosejob would carry a new lower rate, that the rate of old employees would be redcircled and would remain the same even if they were transferred and were laterreturned to their present job and even if they were laid off and returned to the job-later.A list of the proposed classifications and rates was attached.Golden's letterthen mentioned the low level of business nationally and the necessity of not increas-ing costs.On October 20, 1960, Golden wrote another letter to the employees to informthem of its bargaining proposals made to the Union, first, to extend the old contractfor another year and then to make a contract similar in most respects but withimportant differences in others.A copy of this proposed contract with such dif-ferences was attached, and the letter pointed out the paragraphs in which there werechanges.It then enumerated other terms agreed on with the Union or offered bythe Respondent.Golden concluded his letter with the statement: "No doubt thisstilldoes not answer some of your questions; but, again, we will be glad to discussthem with your Union representatives."The last letter written by Golden, that of October 26, unlike the other letters,was addressed personally, i.e., with a personal salutation, to each striking employee.These letters were all the same except for the job classification and rate mentionedin the letter which was stated for the employee addressed. Since this letter and thetelegram of October 31, 1960, constitute the principal basis for the General Counsel'scontention of unlawful solicitation, they are quoted here in full:Mr. T. E. HAYHURST,3356Clifton Court,Irvington, California.DEAR Tommy: Again I write to you and your family about a very real prob-lem that faces us all.As we explained to your representatives in negotiating meetings-as we ex-plained to you in our letters-the low level of business nationally and the toughdomestic and foreign competition that we face means that we simply cannot 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo beyondour last offer.It is our sincereand considered opinion that this isall the traffic will bear-to go any higher can only result in lost customers, lostsales,less production, and fewer jobs.From August 1 to October 1, the negotiating period for a new contract, wemet with your representatives six times, once in August and fivetimes inSeptember.At our last meeting on September 30, your representatives gaveus a final package demand which we estimate will cost usin excessof 130 perman hour, a cost which we cannot absorb and a cost which we cannot pass onto our customers.Your representatives have not lowered this demand norhave they requested any meetingssinceSeptember 30.We have beenwilling,and are willing, to meet with your representatives to discuss anything that youthink might help settle this strike; but businessconditionswill not permit usto exceed the economic cost of our last offer.Thus, it appears that thingsare at a standstill;and the questionfacing us allis, "Where do we go from here?"One possible result of this, of course, could bea long strike.But I think youand your family will agree thatthe lossesalready suffered by every one of usmake a long strike unthinkable.We think another and bettersolution isfor us all to get back to work so thatyourregular incomemay be restored promptly before your loss becomes toobig.We sincerely want each and every Titan employee back on the payroll.You are scheduled to report for work at 8 a.m. on Tuesday, November 1.When you report for work on Tuesday, your job classification will be BlockMan.Your rate of pay will be $2.10 per hour, incentive base, which will bean increaseof 5¢ per hour for you. Shift differential will be thesame as itwas, to be added to the above, when applicable.Your health and welfare plan insurance, with coverage for you and yourdependents, will continueas inthe past.All of the, aboveis inaccordance with our final offer to your representatives,as explainedto you in my letter of October 6.You will receive 480 per hour bonus for each hour you work until Novem-ber 20.You will receive 570 per hour bonus for each hour you work from Novem-ber 21 to December 18.If you are unable to report for work on Tuesday, please contact J. E. Moore,at our personnel office, or G. J. Miller,PlantSuperintendent, to advise whenyou will be able to report for work.You will recall my letter of October 7 stated that your health and welfareinsurancecoverage would be carried at company expense until November 1.After November 1, this coverage will be continued only for those employeeswho have returned to work or who havemade arrangementsto return to work.Believeme, we have been proud of our Titan team, and we have absolutelyno desireto replaceanyemployee.But-the plant justmustget back intoproduction.So to be completely honest with you, we must report that the lawgives a company the right to permanently replacean economicstriker.We donot wantto do that.We want youto haveyour regularjob backagain-torejoin our team!Thank you for giving this your very serious consideration.Yours very truly,TITAN METAL MFG. COMPANY DIVISION,(S)JM Golden,J.M. GOLDEN,Vice President-Western Division.JMG:eoNo explanation was offered at the hearing for the bonus for each hour workedbetween certain dates, as mentioned in the letter. It cannot be ascertained, there-fore,whether this bonus was promised as an inducement to strikers to abandonthe strike, whether it refers to an incentive pay bonus, or whether it is an extension,modification, or increase of some other bonus previously given as an establishedpractice.Since the new classification of blockman is shown as an incentive-pay job,the bonus mentioned may very well refer to the average incentive rate for the em-ployees.Where an innocent meaning is possible, it is incumbent on the GeneralCounsel, if he contends that the meaning is not innocent, to offer proof of his con-tention.A's-he has failed to do so, I find no promise of special benefit to abandonthe strike.Since the Respondent had already offered to the Union the new classifi-cations and rates, it was at liberty to institute such changes unilaterally after rejec- TITAN METAL MANUFACTURING CO.201tion by the Union? The incentive rate quoted to Hayhurst (addressee of the letter)is the same as that shown in the new schedule and the new rate was in fact 5 centshigher than his former rate.Anyone going on that job after the new rates wereinitiatedwould receive the higher rate. It was not, therefore, an offer of specialinducement to Hayhurst alone, as a striker, to abandon the strike.The final communication alleged to be solicitation of individual strikers was atelegram sent on Monday, October 31, 1960, over Golden's signature, to each strik-ing employee.This telegram read:You are expected on the job tomorrow at 8 a.m.Under the Taft-HartleyLaw, no man can be fired from his job except for failure to pay his normalmonthly dues where a contract requires union membership.He cannot be firedfor failure to pay fines, and he cannot be legally blocked from employmentanywhere else.You, therefore, have the law's protection to make the decision-to come to work. If the Union or the conciliator asks for a meeting, theCompany will not refuse to meet.However, the Company's economic offerthat you already have gottenis ashigh as we can go this year; and it is pointlessto call new meetings just to see if the Company will increase its economic offer.As stated in my letter of October 26, we do not want to replace any Titanemployees; but the law gives as that right, and we will do so, if such is necessaryto resume production.If the General Counsel has made an analysis of this correspondence which showshow it constitutes interference, restraint, and coercion, as alleged in the complaint,he has not presented it either during the hearing or in his brief.Nor does the Unionargue the matter in its brief.With the one exception noted above (hourly bonusfor work done between certain dates), none of the letters contains anything thatcould be construed as a promise of benefit which had not already been offered innegotiations with the Union, and that one exception may have followedas a conse-quence of the terms offered the Union.The only threat of detriment appears inthe Respondent's statement about replacement. Since that statement was merely anexplanation of the legal consequences resulting from replacement of economicstrikers, that is not a threat constituting a violation of Section 8(a)( I) of the Act sThe statements made in Golden's telegram likewise carry no threat or offer of benefit.The fact that Golden explained, at all, the legal rights and immunities of those whomight abandon the strike finds an explanation in the next related incident.b.Oral solicitationAlthough the complaint alleges that on various unknown dates in October andNovember 1960, the Respondent by certain officers, agents, and representatives(naming two) solicited various striking employees to return to work, the evidenceoffered by the General Counsel was limited to one instance involving one employee.This occurred on Saturday, October 29, 1960.On that day, striking employeeVirgil Edwards arrived alone early in the morning for picket duty. SuperintendentGeorge Miller, who had been doing guard duty from midnight on, came to Edwards'car, asked if he was cold, and if he would like a cup of coffee.Edwards acceptedthe offer and went into the guard shack which adjoins the main building.Millermade coffee and while they drank it Miller told Edwards about the products which,the Respondent made and how the dies were designed.Among other things, theRespondent made bookends and letter openers which it used to give as souvenirs.Each new employee was given one.Miller asked if Edwards had ever receivedone.Edwards said he had not, and Miller gave him a letter opener. Edwards com-mented that he was in arrears in his rent and would like to come back to work butwas afraid to cross the picket line.According to Miller, Edwards said that he wasafraid the Union would blackball him and fine him and that be feared physicalharm.Miller expressed his opinion that the Union could not legally blackballEdwards and that a fine would not affect his employment status but suggested toEdwards that if he had questions, he could ask Golden after he arrived.When Golden arrived at the plant after 8 a.m., Miller told him that Edwardswanted to talk to him.Golden went to Edwards' car.Edwards told Golden thathe wanted to talk to Golden about returning to work on November 1 (the date setfor the plant's reopening in Golden's October 26 letter to the employees).Edwards.asked Golden whether he would suffer a union fine if he came back across thepicket line and if a fine would affect his job.Golden answered that he had no2MissionManufacturing Company,128 NLRB 275' The Texas Company,93 NLRB 1358;McLean-Arkansas Lumber Company,109 NLRB1022;Economy Stores, Incorporated,120 NLRB 1. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of the Union's bylaws or policy,that before the strike the Respondenthad collected only dues, and that he knew of no law that required a discharge forfailure to pay a fine.Edwards asked what the situation would be if the Unionblackballed him.Golden said that he would not have to discharge Edwards forthat, but he said that he was not versed in the law and that, if Edwards wanted toknow, he should call the Board.Edwards asked where it was and Golden tookhim into the guard shack and looked up the address and telephone number of theBoard'sRegional Office.Edwards asked permission to call Richard Winter,presi-dent of the Union,to see if he wanted to ask questions and would come in to talkwith Golden.Golden gave him permission to telephone and said that he would talkwith any striker about anything except negotiable items.Golden stepped out ofthe room while Edwards talked with Winter.The latter refused to speak withGolden except over the negotiating table.Edwards returned to the guard shack and encountered James Moore, the Re-spondent's office manager.Edwards told Moore that he wanted very much toreturn to work, that if the strike continued much longer he was afraid that underhis current financial condition he would be unable to stand it.Moore told Edwardsthat, if he was afraid to cross the picket line, the Respondent would see that hearrived safely, that he would drive Edwards in his car.Edwards said that he hadnever crossed a picket line but might have to.He then returned to his car.Because Edwards himself raised the subject of his return and because the Re-spondent offered him no special inducement to return,I find no solicitation of anystrikers nor any attempt by the Respondent to undermine the Union'sbargainingposition 4B. Discouragement of union membership by discriminating in regard to hire andtenure of employment1.Discharge of strikers for misconducta.Eventsof November 11, 1960For want of employees,the Respondent did not go back into production onNovember 1, 1960, as it had stated it wouldin its letterof October 26.Thereafter,however, it began to seek replacements for the strikers, and on Friday, November 11,1960, it began production with two new employees, Leo Rial and Norman Johnson.That day, contrary to their usual parking practices, the pickets turned their parkedautomobiles around on the street in front of the plant so as to face in the direction-inwhich anyone leaving the Respondent's plant would have to go.5When the shiftended that day, the new employees drove out in their respective cars. Johnson,.accompanied by a foreman, left first and was followed by Robinson,a staff repre-sentative of the Union, in his car, accompanied by several identified strikers.AsRial, accompanied by Foreman William Holt, drove out, strikers John Prado andEarl Cook, in Prado's car, pulled out behind Rial and followed him northeastward,onMowry Avenue. For a distance of perhaps a mile from the plant Mowry is atwo-lane, two-way road; but north of the Nimitz Freeway (running from Oakland-toSan Jose) Mowry becomes a divided highway of two lanes in each direction.When Rial reached this point, Prado accelerated his car and came alongside ofRial'scar.Cookshouted to Rial to stop and made motions with his hands.Holt-did not hear what Cook said but surmised that Cook was trying to stop Rial.Before the hearing,Rial had gone into military service and did not testify.Holt-testified that Rial expressed fear of stopping and refused to do so, although Holttried to assure Rial that Cook and Prado were regular fellows.Following this,and in a distance of perhaps another 1 or li miles, Prado indulged in various-maneuvers with his car to bring Rial to a halt,startingwith"drifting"inRial's-direction and later with passing Rial and cutting in front of him.On one occasion,to avoid being cut off by Prado's car, Rial swerved off the road to the right shoulderand speeded up.After that, Prado passed Rial, cut fully in front of Rial, about* SeeJordan Bus Company and Denco Bus Lines,Inc,107 NLRB 717;The TexasCompany,93 NLRB 1358 An offer of protection in crossing the picket line is not, in myopinion, such special inducementIt is no more than the normal concern an employershould have for the safety of his employees.5 The Respondent's plant faces Mowry Avenue in Newark, a street that runs fromsouthwest to northeast.Mowry deadends in a city dump a short distance southwest of-the plant.In a northeasterly direction it leads to Centerville and to crossroads leading-to other East Bay cities TITAN METAL MANUFACTURING CO.203one or perhaps a length and a half ahead of Rial,and slowed down.Rial cutaround Prado on the left and returned to the slow lane.Prado caught up, passedRial on the left, cut sharply in front of Rial and stopped fast,on an angle, acrossthe line dividing the fast and slow lanes.The witnesses varied considerably intheir estimate of speeds, but I conclude that, when not impeded by slowing downtactics,Rial was attempting to maintain a speed of between 25 and 35 miles perhour.When Prado stopped sharply in front of Rial, diagonally across the road, Rialapplied his brakes hard and cut his wheels sharply to the left, skidding to a diagonalposition 6 opposite to that of Prado's car;then Rial started up and, to clear Prado's,car,cut left across the dividing strip into the fast southbound lane and returned tothe righthand northbound lane.While Prado and Cook were still at a stop,Super-intendent Miller drove up on their right, stopped,and asked what they were tryingto do.Cook answered that they wanted to talk with"that fellow in the other car."Miller said that that was "a h- of a way to do it."Prado and Cook took offagain but did not thereafter get ahead of Rial, or engage in any maneuvers.Rialmade a right turn on the next thoroughfare,went for a distance of a mile, more orless, and made another right turn,with Prado and Cook following all the way.Miller,meanwhile, followed Pradoand Cook.Afterthe last turn, Rial stopped atthe curb, Prado and Cook pulled up behind and to the left of Rial's car, whileMiller brought up the rear.Rial and Holt got out and went to Cook, who did notget out of Prado's car.Miller joined them and asked Cook why he was there.Heanswered that he wanted to talk to Rial.Holt warned Cook that if he threatenedharm to Rial,he could be in serious trouble.Rial asked what Cook had to say.Miller testified that Cook asked Rial if he realized that he was taking someoneelse's job in the plant,and told Rial he would better not return to work the followingMonday or there would be somebody else to stop him.Cook quoted himself asasking if Rial knew he had crossed a picket line and if he knew they were on strike.Rial asked if that was all Cook wanted.Cook said it was, and Rial told Cook to beon his way then.Holt and Cook chatted amiably for a short while about thesubject of fishing.When the group broke up, Prado turned around and left.Millerand Holt remained with Rial until he reached his home; then they returned to theplant and reported to Golden the activities of Prado and Cook.Golden consideredthis report over the weekend(the incident occurring on Friday night).On Monday,November14,1960,Golden sent telegrams to Prado and Cook notifying them thattheir acts of reckless7use of an automobile against an employee of Respondent onNovember 11 were not protected by the Act and that they were discharged withoutright of reinstatement.b.Events of November 30, 1960By the end of November,the Respondent had hired 14 replacements.On Novem-ber 30,a large number of pickets were in front of the plant.Three service roadsfor the plant extend between the plant facilities and Mowry Avenue.The first, asone approaches from the northeast on Mowry, is the entrance to the office parkinglot, the second is the exit for that parking lot, while the third,sometimes called thetruck entrance, leads to the plant parking lot as well as to the truck scales and therear of the plant.On that morning,as employees arrived at work, they found theirprogress impeded by strikers in their path.A number were stationed in the officeparking lot entrance while others were on Mowry and at the truck entrance.UnionPresident Richard Winter was near the office parking lot entrance, among a num-ber of others, and strikers Warren Jennings and Harry Kissler were walking downMowry toward the truck entrance when a car driven by a newly hired employee,J.D. Herrin,reporting for the first time, approached the plant on Mowry. It slowedto about 5 miles per hour and proceeded to a point between the entrances to the twoparking lots.Jennings turned,faced the front of Herrin's car,and put his handson the hood and right front fender.The car continued at the same speed withJennings walking or jumping backward.The driver raced the motor of his car 8and then swerved to his left and acceleratedThe evidence is in conflict as towhether Jennings was struck and tossed onto the fender or whether he jumped for-8 It had been raining that day, but whether or not the roads were still 'wet is notcertain7 The telegrams had been telephoned to the Western Union office.The misspelling of"reckless"as "wreckless"in the telegrams is not chargeable to the Respondent, nor doI read them as having a meaning different from that intended81 received the impression that the driver did this with his clutch disengaged as awarning signal before actually moving forward at an increased speed 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDward onto it and then rolled off into the ditch.He may have been struck as heattempted to jump aside.9In any event,Winter,observing Jennings going intothe ditch,voiced an imprecation,reached down and picked up a piece of hard clayabout the size of a soft ball, and threw it at the back of the receding car.Wintertestified that the lump fell short of the car and broke up in the road.This was un-refuted.The Respondent'switnesses were not in a position to see where it landed,and Herrin did not testify.Kissler,about 30 feet below Jennings toward the truck entrance,but on the oppo-site side of the road,also saw Jennings go into the ditch.Kissler had been walkingtoward the truck entrance on Mowry Avenue with a paper cup in his hand(havingbought coffee at a canteen truck a while before).Kissler saw the car come intocontact with Jennings.He turned to face the side of the car as it was acceleratingin his direction and raised his hands face high before him.iOThe testimony at thispoint is in conflict.Witnesses for the General Counsel testified that they sawKissler's cup fly upward and then saw Kissler roll off the rear fender.Kissler testi-fied that he was hit by the side of the car and rolled along its side, striking his elbowand suffering a small glass cut on his little finger.Office Manager Moore, whoobserved the incident as he was approaching the entrance to the office parking loton Mowry in his car, testified that he saw a man whom he believed to be Kisslerwith his hands at the left front window of the car and then heard a loud noiseof impact and the sound of glass breaking.Afterthe incident involving the Herrin car, Superintendent Miller, who had wit-nessedWinter'sact of throwing something at the car,reported the matter toGolden, but he called the thrown object a rock.Moore reported what he had seenand heard to Miller and Golden, but although he said he saw a blow struck, he toldthem he thought it was Kissler who did it but he was not sure.On the same morning,PlantMetallurgist John Dillon,approaching the plant,attempted to drive his small foreign car into the office parking lot but was blockedby a group of pickets,one of whom,a man in a plaid jacket,was not a strikingemployee.This man was at the right front of Dillon'scar.He remarked toDillon,"Let's tip your car over."Dillon tried to swing to the left around this man,but the latter kept pace and continued to block Dillon's ingress.By this time,Dillon's car had turned left until it was almost parallel with Mowry Avenue.Striker Thomas Crain was then near the left front of Dillon's car.The testimonyof the witnesses from this point on was at variance as to what occurred.Dillontestified that, as Crain was standing in front of his car, Leo Rial (previously men-tioned in connection with Prado and Cook) drove onto Mowry and proceeded slowlyin the direction of the truck entrance,that Crain left his position by Dillon's car andwent into Mowry Avenue and kicked Rial's car,that this gave Dillon a moment inwhich to start to turn his car into Mowry Avenue from the parking lot entrance,that Crain came back and told Dillon that if Dillon hit him, he would whip Dillon'sposterior,that Dillon eased his car past Crain and just after the window of his carpassed Crain,he felt a bump,and that he then proceeded into the office parking lotby way of the exit road.Foreman Holt, who drove his car into Mowry Avenue from a side street andapproached the office parking lot entrance,testified that he saw Crain at the leftfront window of Dillon's car with one hand on the roof at the top of the door andthe other resting on the sill, that as Dillon started up,Crain's hands dropped downand came into the fender well of the rear wheel,that at this point Crain, whoseknees were apparently bent in a stooping position,suddenly raised himself, holdingonto the fender,that Dillon's car was raised enough so that the left rear wheel spunfaster than the others iiCrain's account was that,asDillon came past the entrance to the office parkinglot,Dillon stopped in front of him,he walked to the window on the driver's side,where he rested his left hand on the sill and his right hand on the roof, and askedDillon to help them win the strike instead of pulling against them, that Dillon hadreplied that he was going in and no "s- o-b-" was going to stop him, thatDillon had then started up rather fast and that he(Crain)then pushed himself9 Jennings suffered no serious injuries.He bruised his shoulder and skinned his kneesas he fell into the ditch. Some testimony suggested that Jennings had started to thedriver's side of the car to speak to the driver. On all the evidence,I conclude that hispurpose was rather to cause the car to stop by standing in front of it10 The record apparently failed to describe in full Kissler'sdemonstration with hishands, but I observed that Kissler had his hands closed in the form of fists.n Following this, Bolt tried to enter the office parking lot but was blockedHe askedWinter if he was going to let him inWinter replied,"No, turn around and go home." TITAN METAL MANUFACTURING CO.205away from the car with his hands on the roof,12 and that otherwise he did not rockDillon's car nor touch the fender or bumper of Dillon's car.Holt reported to Golden what he had observed Cram do to Dillon's car.Goldenconsidered this report and the reports received from Miller and Moore and onFriday, December 2, 1960, sent to Winter and Crain telegrams notifying them that,for acts performed on the Wednesday preceding,they were discharged without rightof reinstatement 13Golden sent no discharge notice to Kissler at that time because he felt that theidentity of the men who had been reported as having broken the car window of anemployee had not been sufficiently established.However, Kissler later executed anaffidavit for a court proceeding in which, in part, he deposed: "The side of the cargrazed me and my hands made contact with a window. I heard the glass crack asthe car bumped by me." He also therein denied that he had hit the car window,insisting that the car had hit him.However, upon learning through this affidavitthat Kissler was the one whose hands had come into contact with the car window,Golden, on December 19, 1960, sent Kissler a similar notice of discharge.c.Conclusions respecting the dischargesBecause within a month after the end of the strike all five dischargees were re-employed, the problem here is to determine (1) whether or not the Respondent's actof notifying the employees during the strike that they were discharged was an un-fair labor practice which converted the economic strike into an unfair labor practicestrike, and (2) if it was not, whether or not the dischargees were treated as allother economic strikers and were reinstated at the end of the strike to the extentthat they had not been permanently replaced.Most frequently, the question of the effect of discharge of a striker for misconductarises because of a refusal to reemploy him at the end of the strike, and the problemthen to resolve is (1) whether or not the striker's misconduct was of such char-acter as to justify the employer in denying him employee status, and (2), if so,whether or not the Respondent had justifiable grounds for believing in good faith thatthe employee had in fact engaged in such misconduct.Here, however, it must beascertained not merely whether a discrimination occurred at the end of the strikebut whether it occurred at the very moment of notification of discharge.From thefact that the Respondent did reemploy all dischargees, it might be deduced that theRespondent discharged them as a tactical maneuver with no permanent intent todeprive them of such rights of economic strikers to reemployment as might existat the end of the strike.No testimony was given regarding the Respondent's futureintent at the time the discharge telegrams were sent, and as direct evidence of theRespondent's intent as to the future was consistent with either an affirmative ornegative inference, I cannot from it alone conclude that the Respondent did engagein a meretacticalmaneuver.Vice President Golden testified that he discharged thefive strikers for misconduct because he was concerned with the safety of the Re-spondent's nonstriking employees (i.e., replacements) and he wished to check anyacts of violence against them.He acted consistently with this purpose in discharg-ing only those whom he believed to be culpable of acts which threatened thesafety of the Respondent's employees.There is evidence of mass picketing or ob-struction of entrances with apparent attempts to turn employees away which, by law,might, perhaps, have justified other discharges,14 but the Respondent did not dis-charge anyone for that alone. It discharged only those who, in some way, threatenedthe safety of employees or performed acts designed to instill in them a fear ofviolence.BeforeNovember 11, 1960, the Respondent is not seriously claimed to haveengaged in unfair labor practices.True, the General Counsel alleges that the Re-spondent before that date solicited the return of strikers but he does not argue in hisbrief that this had any causal connection with the continuance of the strike.Not12 Crain gave a demonstration of pushing with both hands at the same height11Golden testified that he relied only on the reports of supervisorsHe apparently didnot, therefore, consider Crain's act of kicking Rial's car as a basis for Crain's discharge.So Crain was discharged solely for "rocking" Dillon's car.Winter was discharged forthrowing a hard object at an employee's car and therefore, I infer, not for blocking Holtfrom entering the plant14 SeeThe American Toot Works Company,116 NLRB 1681 ;Talladega Foundry &Machine Company,122 NLRB 125 A case sometimes cited as being contrary,Puerto RicoRayon Mills, Inc,117 NLRB 1355, is distinguishable because the employer's refusal toreemploy was not based on the employees' misconduct in blocking entries but was based onthe unwillingness of the employees to abandon the strike. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly did the Respondent's communications with strikers have no causal connectionwith the continuance of the strike,but they were not, I have found,even unfairlabor practices.Also, there is no contention on the part of the General Counselthat the Respondent refused to bargain with the Union before March 1, 1961, someweeks after the end of the strike.The evidence all points to a temperate,attitudeon the part of the Respondent with no inclination to undermine the Union or tosubvert the policies of the Act unless the discharges be found to be discriminatory.A violation of Section 8,(a)'(3) ofthe Actwould here require a finding of antiunionmotivation as evidencing an intent to discriminate and thus to discourage unionmembership or aetivity.15There is no evidence that such animus existed or that suchdiscouragement was intended by the Respondent.It is evident that the Respondentrespected the employees'right to strike although it asserted a right, as permitted bylaw, to hire replacements for strikers.Perhaps, even absent intent,discouragementof union membership or activity could be found if the discharges were for a causewhich would necessarily interfere with the right to strike or to engage in lawfulconduct while on strike.Wholly aside from the question of the possible rights ofthe dischargees at the end of the strike,the announcement of discharge for acts.honestly believedby the Respondent,with cause,to be unprotected activities would'not, in my opinion,be an unfair labor practice,under the circumstances of this case,even if the misconduct were held to be not sufficiently serious to bar reinstatementrights at the end of the strike.If the Respondent had merely told the five strikers.that their misconduct was such as to jeopardize their reinstatement at the conclusionof the strike,no serious contention could be made that this would have been anunfair labor practice.An announced discharge during the strike purports to makethe decision not to reinstate at the end of the strike but otherwise (absent a show ofopposition to the purposes of the Act)it is not materially different until the endof the strike when the employer demonstrates whether or not he will stand on hisexpressed decision.In determining whether or not the Respondent's act of discharging strikers formisconduct could have the effect of converting the strike from an economic into anunfair labor practice strike, I am inclined in this case to separate the problem ofwhat the Respondent might justify at the end of the strike(in depriving any dis-chargee of the rights of an economic striker)from the problems of what it mightjustify during the strike.I shall therefore consider the conduct of thefive dis-chargeesfrom thestandpoint of what the Respondent had cause in good faith to,believe,from what the object to be accomplished by the Respondent in discharging-strikerswas, and in the setting of a total absence of any background of unfair laborpractices.I am convinced and find that the Respondent had an honest belief that Prado'and Cookacted in a way to intimidate Rial and thereby to deter him from crossingthe picket line.The manner in whichPrado drovehis car was certainly recklessenough and threatening enough to cause Rial to believe that Prado and Cook intendedto deal violently with him.The final reckless act that of skidding in front ofRial's car and partially blocking both northbound lanes-was of such nature as tocause an accident.Thatit failed to do so was mere chance.Had Prado's car actuallyrammed Rial's car, I doubt that the General Counsel would have contended thatPrado and Cook could not be legitimately dischargedtherefor.An assault isenough to instill fear of present physical harm without a battery.The Board hasfound that conduct calculated to put a nonstriker in fearof bodilyharm is sufficientto justify the employer in denying the status of employee to the misbehavingstriker.16The General Counsel cites the Board's decision inSchott Metal ProductsCompany,128 NLRB 415,in support of his contention that following a nonstriker'scar and using threatening and profane language were not serious misconduct. Per-haps the following of the nonstrikers,alone,withoutmore, could be excused, as itwas in theSchottcase and as it was also inStewart HogRingCompany, Inc.,131NLRB31017 In this case,however, Prado and Cook did not limit themselvesmerely to following Rial.Prado's driving,which Cookapparently approved of,was designed to attempt to force Rial to stop his car by threatening physical dangerfrom a moving automobile.The facts here justified the Respondent in the belief15Economy Stores, Incorporated,120 NLRB 1, 8;Bartlett-CollinsCompany,110NLRB 3951eHomer Gregory Co., Inc.,123 NLRB 1842;H N Thayer Company,115 NLRB 1591;Standard Oil Company of California,91 NLRB 783;Ekco Products Company (Sta-BriteDivision),117 NLRB 137, 148-149.17 Consistent with this view of the law was the Respondent's lack of action with respectto the strikers identified as those who, in Robinson's car, followed striker Johnson TITAN METAL MANUFACTURING CO.207that Prado and Cook sought to force Rial off the road,at the very least,and that itwas an assault,a threat, designed to inspire fear for bodily safety.18That the pur-pose of Prado and Cook was not limited to a desire merely to talk could easily havebeen inferred by Rial or by Golden.If Prado and Cook had wanted merely tospeak with Rial,one may ask why they made no attempt to do so as Rial was leavingthe plant parking lot andbefore he was on the open highway.According to Cook's.testimony, when he did speak to Rial,itwas to ask a question that was inane,because the answer was obvious.The circumstances therefore justified a belief that,the real purpose of following Rial was rather to inspire fear of bodily harm or fearof possible future danger if the strikers should learn the location of Rial's residence.'9The fact that,when Rial did stop,Prado and Cook acted peaceably enough wouldnot necessarily convince either Rial or Golden that the initial intent of Prado andCook was peaceable for, by the time that Prado ceased his reckless driving, Millerhad intervened and augmented the number of persons who might be expected tooppose Prado and Cook if they had in mind more than talk. Although I did not see-Rial, I did see the others.Without Miller,Holt looked like he might have affordedinsufficient physical protection to Rial against Cook and Prado.Millerisa more,robust man than Holt,and his presence would suffice, along with Holt and Rial, todeter any attempt to harm Rial.Hence, either Rial or Golden could infer that thereasons for the peaceable conduct of Prado and Cook at that moment was the pres-ence of a show of adequate forces and that this did not signify either an original ora future peaceful intent. I find on all the evidence that, in discharging Prado and'Cook,the Respondent acted on a justifiable belief that they had engaged in acts.unprotected by the Act 20Whether or not the dischargees'conduct might, at theend of the strike, be excused as not sufficiently serious to deprive them of the status,of economic strikers is a matter that should be raised,if at all,in connection withthe allegation of discrimination in the reinstating or rehiring of strikers at the endof the strike.The incidents occurring on November 30, which resulted in discharges,as Goldenwas justified in viewing them,resulted in but one case of actual damage.It is not,however, unreasonable to infer from Dillon's and Holt's accounts that Crain soughtto damage Dillon's small car by tipping it on its side.Holt impressed me as anunbiased and honest witness, and I find that his account is a credible one.Crain's.account of the manner in which he pushed himself away from Dillon'scar is notcredible.With only his right arm on the car roof over the door, Crain would have-had to turn to face,the side of the car, raise his left hand to the roof and push withboth hands to do what he demonstrated at the hearing. This appears unnatural andimprobable unless it was a deliberate act.Whether or not Crain was attempting to'harm Dillon or his car,I find that the Respondent had reason to believe that Crainwas attempting to do so. I find that Crain was discharged for what the Respondenthonestly believed was conduct which was not protected by the Act.21Winter's act of attempting to hit an employer's car with a piece of hard clay like-wise resulted in no actual damage.Winter no doubt felt provoked by seeing Jen-nings apparently being bumped by the car, but Winter, himself had not been touchedor endangered.I conclude,therefore,that his act was not legally defensible.Thefact that he failed to hit the receding car cannot be attributed to Winter's lack ofintentThe attempt to strike the car was to be inferred.An assault is as much an actof violence as -a battery although it results in no actual physical damage.22TheRespondent was further justified in believing that Winter might possibly engage inother acts of violence thereafter, since his disposition to violence was established. I'find, accordingly,thatthe Respondent entertained a good-faith belief that Winter'sconduct was unprotected by the Act.InKissler'scase, no witnesses viewed the broken window immediately afterKissler's hand came into contact with it.The car,driven by Herrin,did not go intothe plant but continued down Mowry Avenue to the dump,turned around and re-turned at high seed past the plant and headed toward Newark.Before it reachedNewark, it was stopped by a police patrol car officer,within half an hour of thetime it first passed Kissler.This officer testified that the safety-glass window of the18The Cambria Clay Products Company,106 NLRB 267, 271; H NThayer Company,115 NLRB 1591. And seeChecker Taxi Company, Inc,131 NLRB 61110 See H. N.Thayer Company, supra"Rubin Bros. Footwear, Inc,99 NLRB 610.21Rubin Bros. Footwear, Inc., supra; Clay M. Bishop, etal.,d/b/aNew Hyden CoalCompany,108 NLRB 1145.22 SeeHomer Gregory Co., Inc,123 NLRB 1842 (specifically the throwing of a popbottle);Ekco Products Company (Sta-Brute Division),117 NLRB 137 (throwing tomatoes) 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDcar on the driver's side had been cracked in one placein anarea about the sizeof a fist.Other witnesses saw the same break a short while later. It was describedas being aspot near the topof the glassof the window, about the size of a baseball,where theglass was virtually pulverized, so that it could be moved in and out. Longercracks radiated down and across the window from the point of impact.Goldentestified that, from having seen safetyglassbroken, he knew the difficulty of breakingit,and believed it inherently improbable that the window of Herrin's car couldhave been broken in the manner in which it was by a glancing bump such as Kisslerdescribed.The General Counsel sought to raise a doubt that the window had not alreadybeen cracked, and the Unionsuggestedthe possibility that a minor crack had beenaggravated by a deliberate act of Herrin to escape a "hit-and-run shadow."Bothattacked the credibility of Office Manager Moore whose own car was moving andwho caught but a fleeting view of the scene, because he was, they claimed,unable to name other strikers present or give anything but a confused account ofthe location of other strikers (aside from Kissler and Jennings) in the vicinity.Counsel for the General Counsel and the Union suggest that because Moore wasuncertain of the identity of Kissler, the window of the car might have been brokenby some striker other than Kissler. I do not question the credibility of Moore. Itappeared to me that he was consciously attempting to avoid testifying to anythingexcept what he actually saw.Had Moore given more details in a more positivemanner, I should have suspected that he was not relying on his memory alone.Moore appeared to me to be a man of emotional sensibility to whom the incidentwas distasteful.When Moore related the incident to Golden, he reported that hehad seen a man he thought to be Kissler strike a blow but that Kissler was notthe type of person to break a window. From this, I find that Moore was unin-fluenced by bias or animosity.Contrary to the contentions of the General Counsel and the Union, I have nodoubt that Kissler, probably incensed, likeWinter,at seeingwhat he took to bea deliberate act of running into Jennings, in a moment of anger, did in fact strikethe blow witnessed by Moore. The fact that the point of impact was so near thetop of the window glass suggests that the window was partially opened at thetime and that the driver may have been in the process of raising it to avoid beingstruck by Kissler, whose posture with his fists up would have appeared menacingto him.Kissler's explanation of putting his hands in front of his face to protecthimself from the car is not convincing.Mowry Avenue is shown by an exhibit inevidence as approximately 23 feet wide.Kissler described his position as 3 or 4feet from the opposite edge of the road from that on which the car was proceedingwhen it came in contact with Jennings, and Kissler placed Herrin's car, as itapproached him, as about at the center or a little over the center of the road towardhim. It is apparent, therefore, that the car was still a matter of several feet awayfrom Kissler when it passed the spot where he was and that Kissler had severalfeet in which he could have withdrawn.A grown man in full possession of hisfacultieswho sees a car approaching dangerously close to him would not, in myopinion, turn to face the car with his fists in front of his face-he would turn to facethe nearer side of the road, start in that direction, and perhaps put his nearerarm out to break the impact of the car and to assist him in jumping out of its wayin case contact was made.In an attempt to prove that Kissler was innocent of wrongdoing, the GeneralCounsel called as a witness Wayne Yorks, the man who had been Kissler's foreman,to testify that, after receiving the discharge telegram, Kissler had come to him andexpressed ignorance of the cause of his discharge and said that the only thing hedid was testify at "the hearing," referring to the affidavit which Kissler executedon December 14, 1960, for use in a State court proceeding on December 16.YorkstoldKissler that he would try to find out the cause for him.No questions wereasked of Yorks as to whether or not he had later informed Kissler of what he hadlearned or as to what Kissler might have said at that time.The delay in Kissler'sdischarge from November 30, the date of his misconduct, to December 19, the dateof his discharge, could, in itself, unexplained, raise a legitimate doubt in Kissler'smind as to the cause for discharge and could have prompted his inquiry. Since thedelay has, however, been satisfactorily explained by the Respondent, I find the evi-dence concerning Kissler's statements to Yorks as entitled to no weight. I furtherfind that the Respondent had good cause to believe that Kissler engaged in conductunprotected by the Act.In view of the fact that, after the end of the strike, the Respondent rehiredall strikers who desired to return, including the five dischargees, the act of notifyingthe five of their discharge during the strike could be viewed to be a tactical maneuverto discourage violence of strikers.But whether or not it was so intended by theRespondent at that time, I still find that, because of the Respondent's lack of intent TITAN METAL MANUFACTURING CO.209to discriminate against the strikers for any lawful exercise of the rights guaranteedthem in the Act, the notification to the five by the Respondent of discharge was not,under the circumstances here found, an unfair labor practice.d.Economic or unfair labor practice strikeSince I have found that the Respondent committedno unfairlabor practice beforeor during the strike, the strike could not have been converted into an unfair laborpractice strike.However, being cognizant of the fact that the Board might notagree with my conclusions, and might find the discharge notifications to be unfairlabor practices, I believe it necessary to deal with the problem of causal connection,23concerning which resolutions of credibility are necessary.To prove the necessarycausal connectionbetween the discharges and the pro-longingof the strike, the General Counsel adduced evidence that, at the first unionmeetingfollowing each of the three discharge dates, the members voted not toabandon the strike until all returned, including the dischargees.Conflicts in boththe testimony and the purportedminutesof the meetings cast doubt on the accuracyof the evidence.The absence of accurate minutes of the criticalmeetingsin itselfarouses suspicion.The testimony was that the recording secretary became remissin hisduties and failed to record these minutes.The only entries in the minutebook for these meetings were merely memorandums, entered by President Winterweeks after the meetings, based partly on notes he procured from the recording secre-tary and partly on his own memory. It does not appear that these entries were everread or approved by the membership.They did not, as did the minutes of othermeetings entered by the recording secretary before and after the three critical meet-ings, give the name of the member making the alleged motion, and one memorandumentry was in conflict with the testimony of Prado, who was mentioned in the so-called minute as having appeared at the meeting and reported his discharge.Actually,Prado had not received the notification of his discharge before the meeting.Notone of the witnesses who testified for the General Counsel could remember thenameof the member who made the alleged motion not to return until the dischargedstrikers were reinstated.Furthermore, some of the witnesses who testified to theirmemory of the motion not to return to work at times related it as a motion that theywould not return to work unless all did, no mention being made of the dischargeesspecifically.24This suggests that if a motion was made, it was designed to maintainsolidarity and to deter those who were disposed to abandon the strike and to returnto work as early as late October from taking such action. If this were the case,the purpose of the motion was not to assure reinstatement of the dischargees.It is also of some significance that at no time did the Union protest the dischargesor insist upon (or even suggest) reinstatement of the dischargees as a condition ofsettling the strike in any bargaining meeting or other direct communication withthe Respondent.The first indication of protest was the filing of the charge morethan a month after the discharge of Prado and Cook.Yet on November 25, 11days after the discharge of Prado and Cook, of which the Union was aware, a bargain-ingmeeting was held, but the only topic discussed that had any relation to thereturnof the strikers to work was that concerning the effect of the hiring of replace-mentson the job rights of returning strikers.No mention was made of the statusof Cook or Prado. Also of significance concerning the question of whether or notthe strikers might have abandoned the strike but for the discharges was the evidencethat, before the start of the November 25 meeting the negotiating committee met withthe international representatives of the Union and revealed the conditions on whichthey would give up the strike.According to Robinson, who, himself, was biased,they said that their minds were made up not to return to work until the dischargeeswere returned to work and that they would not return without awageincrease, but,if "they" wanted to get the dischargees back, they would probably go back under thesame agreement that they had before the strike with the same seniority and every-23 SeeAnchor, Rome Mills, Inc.,86 NLRB 1120;Jordan Bus Company, et at.,107NLRB 71724Although the vote was uniformly testified to have been a standing vote, one witnesstestified that, during the meeting, some members, for want of seats, I infer, were stand-ing.A standing vote would entrap such members into an affirmative vote. All the wit-nesses called by the General Counsel to testify concerning the events at these meetingshad a personal Interest in the outcome of this proceeding and I take their natural biasInto account.Also, their testimony struck me as tailor made and practiced, lacking thespontaneity of unrehearsed testimony. So I do not accord full credence to their testimony.concerning the wording of the motion made at those meetings.634449-62-vol 135-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDthing else back to the date they went on strike with no loss of time on seniority. Ihive some doubt as to the literal accuracy of this testimony.The strikers were ap-parently concerned over the retention of seniority of all the strikers and not merelythat of the two who, before that date, had been discharged. If, in fact, there wasmention of the dischargees in this premeeting conference, I consider it odd that nomention was made of the dischargees when the Union actually met with the Respond-ent, especially since without the consent of the Respondent, reinstatement of allstrikerswithout loss of seniority would have required the Union to establish thatthe strike had been converted into an unfair labor practice strike, and the Union'sbest ground for claiming such a conversion was an unfair labor practice in the dis-charge of Cook and Prado. Yet, although the Union asked the Respondent aboutthe effect of replacements on the rights of returning strikers, it did not mention thedischarges, let alone claim that the strike had been converted into an unfair laborpractice strike.Most of the bargaining meeting was devoted to negotiating over theprovisions of a contract. It is apparent, therefore, that economic issues were stillbeing pressed.25There was no indication of a desire to terminate the strike merelyon revocation of the discharge notices. I conclude and find that the General Counselhas not, by a preponderance of the credible evidence, established a causal connectionbetween the several discharges and the prolonging of the strike, even assuming thatthose discharges could have been unfair labor practices.2.Discrimination in the reinstatement of strikersa.The end of the strikeOn February 9, 1961, the Union wrote to Cantwell, the Respondent's representa-tive,making an unconditional offer on behalf of the strikers to return to workimmediately.The date of the Respondent's receipt of this letter was apparently thenext day, February 10.On February 10, 1961, the Respondent reemployed onestriker; on February 14, six more; on February 20, nine; and at various dates there-after between February 27 and April 27, 1961, it employed or offered jobs to allother strikers who had not resigned.These dates were apparently based on vacan-cies existingor occurring, because the Respondent did not discharge replacementsspecifically in order to rehire strikers.b.The contentions and the evidence of jobs availableFrom the several kinds of discrimination charged, from the evidence actuallypresented by the General Counsel, and from his brief, I infer that he expected theallegationsof the complaint to be proved on the theory that the strike was an unfairlabor practice strike, for he offered no argument concerning his theory of discrimina-tion inthe event that the strike should be found to be an economic strike.Never-theless, the complaint is drawn in such a way as to be applicable to the case of aneconomic strike as well as to the case of an unfair labor practice strike. Since it hasbeen found that the strikewas aneconomic strike throughout, the Respondent wasobliged to reinstate only those strikers who were not permanently replaced, but theburdenwas onthe Respondent to show that the economic strikers were replacedbefore their unconditional application to return28 andthat it had no openings forother strikers who applied to return to work and who were entitled not to be dis-criminated against merely because they had been strikers 27At the end of the strike, there were 30 strikers who had not previously resigned.This number included the five dischargees.The Respondent, over a period of 3months from February 10, reemployed all the former strikers who desired employ-ment, including the five dischargees.The question here involved is mainly one of whether or not certain strikers wereentitled to reinstatement because they were unreplaced, but thereisalso aquestionof whether or not other former strikers were entitled to jobs earlier than they wereactually given them. Some of those who were rehired in their former positions had,at one timeor another during the strike, been replaced by one or, at different times,by more than one replacement. The evidence presented in the Respondent's exhibitshowing replacements is inconclusive, however, as to whether or not the replacement25This tends to negate the argument that the discharges were responsible for prolong-ing the strike.The Texas Company,93 NLRB 1358;Anchor Rome Hills, Inc,80NLRB 1120'New Orleans Roosevelt Corp..132 NLRB 248n Bartlett-Collins Company,110 NLRB 395, affd subnom. American Flint Glass Workers'Union of North America, et al. v. NLRB ,230 F. 2d 212 (CAD C ) TITAN METAL MANUFACTURING CO.211last on the job of a given striker was still filling the position of the striker on Feb-ruary 10, 1961. I notice from one exhibit introduced by the Respondent that strikerT.H. Bailey was replaced on November 11, 1960, by N. P. Johnson.However,another exhibit introduced by the Respondent shows that Johnson quit his employ-anent on January 3, 1961, and no new employee is shown to have been on Bailey'sjob thereafter.Since Bailey was reemployed on February 14, 1961, within a reason-able time after his application for reinstatement, and in his former position,28 hewas apparently reinstated and was not discriminated against, unless the Respondenthas treated him as a new employee not entitled to his former seniority or other rightsand privileges, concerning which there is no evidence.From the manner in which the evidence was presented and particularly because theRespondent proved only the date on which the alleged replacements started on astriker's job and did not prove the last date that such replacement occupied thatposition,29 I conclude that the Respondent may be laboring under a mistaken beliefas to the legal rights of economic strikers.Ever since theMackaydecision, 30 ithas been taken as settled law that, upon unconditional application to return to work,economic strikers are entitled to their former jobs only if not permanently re-placed.31Very little, however, has been said about the meaning of the expression,"permanently replaced." I suspect that the Respondent takes that expression to meanthat,when a new employee is hired during an economic strike, if the employerassures him of "permanent" employment, the striker whose position the new em-ployee takes is permanently replaced and that, regardless of how long the new em-ployee is on the striker's former job, the striker has immediately lost his status asan employee.Although it may be a necessary element of "permanent replacement"that an employer assures employees newly hired during an economic strike thatthey will not be terminated at the end of the strike to make room for a returningstriker, proof of that fact alone is not sufficient to cause an economic striker to losehis status.If it were, the striker would lose his status even though the replacementworked only 1 day and then was fired for poor workmanship. In order to assurenondiscrimination in the case of returning economic strikers, the Board requiresthe Respondent, in proving replacement, to show that the replacement actually isemployed in the position formerly occupied by the economic striker at the verytime when the economic striker unconditionally offers to return; for otherwise, theBoard holds the economic striker has not lost his right to reinstatement.32The General Counsel and the Respondent presented the minimum of evidenceto assist in determining the number of returning economic strikers who were en-titled to reinstatement.On February 10, 1961, the Respondent had in its employ38 new (i.e., replacement) employees, 2 of whom quit on that very day, leaving 36,while 1 striker was rehired that same day, making a work force then of 37. Froma stipulation of the parties, it was established that on November 14, 1960, there were39 strikers who had not resigned.Two had resigned before that date.From this,itmight be inferred that before the strike the Respondent's normal complement ofproduction workers had been about 41 men.33On the basis of maintaining a fullcomplement of the production force, the Respondent had vacancies for at leastthree returning strikers on February 10, 1961, if not more, and it certainly had roomfor two more after the resignation of two replacements on that date, a total of fivevacancies.This method of determining the number of job vacancies is not withoutpossible difficulties, however, because the Respondent's evidence shows that no re-placements were hired at all for 10 strikers and that the replacement for anotherstriker, Bailey, was terminated before February 10.On this basis, there could havebeen as many as 11 vacancies, only 6 of which ,were shown to have been refilled byreturning strikers.Whether or not there was work for the remaining five types of28He had been paid $2 20 an hour nonincentive rate before the strike but was shown ason $2 10 base incentive rate upon reemployment, the going rate at that time for his job29 I notice that, even though in certain cases the strikers' named "replacements" werestill in the employ of the Respondent after February 10, 1961, the strikers were never-theless given their former positions upon reemployment. It is unclear in such caseswhether the so-called replacements were transferred off those jobs upon the return ofthe strikers or whether they had been removed from such jobs before February 10, 1961.30N L R B. v. Mackay Radio & Telegraph Co ,304 U S. 333, 34531See, e g,Atlas Linen and Industrial Supply,130 NLRB 7,61 ;Economy Stores,Incorporated,120 NLRB1; Bartlett-Collins Company,110 NLRB 395, affilsub nom.American Flint Glass Workers' Union, etc. v N L R.B.,230 F 2d 212 (C.A.D C.).33Union Bus Terminal of Dallas, Inc,98 NLRB 45833 It is uncertain whether or not employee D. Howard had been counted as among thestrikersHe was off work on workmen's compensation at the time the strike started.He never reported as able to resume work. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs was not shown.However, in view of the number of new employees retainedand old ones reinstated, the Respondent was apparently hiring men approximatelyas fast as it needed them to fill out its complement of production workers. Sincethe positions of several strikers who had resigned during the strike were never filledduring the strike or afterward so far as appears, there is no sound reason to inferthat those jobs actually were needed to be filled.They cannot, therefore, be countedas available openings for returning strikers.The remaining jobs of unreplacedstrikerswho resigned during the strike for whom no new employees were hiredduring the strike were all sooner or later filled by, or offered to, returning strikerswith one possible exception-Jennings' former position.34The complaint alleges that all the strikers were discriminated against by four typesof conduct.Each will be considered to the extent possible on the evidence presented:.(1)Failing and refusing to return to employment 14 named strikersuntil certain belated datesI observe that, although some strikers other than the 14 named in this clause of thecomplaint were returned to the Respondent's employ as late as, or later than, thosenamed, they are not included as specific discriminatees.The reason for the selectionof only 14 is not stated.Whatever the reason for exclusion or inclusion, I needconsider only the alleged delay as to the 14 named.35Of the 14 named in the complaint as belatedly returned to employment, JamesDouglas alone had never been replaced 36He was not offered reinstatement untilsometime between February 16 and 2037 The exact date of offer is not proved.Douglas is shown on an exhibit asresigningon February 21, 1961. If it had anyexcuse for the delay in recalling Douglas, the Respondent made no attempt to revealit at the hearing.Absent any explanation by the Respondent for the delay, there-for, I conclude that Douglas' reinstatement was unreasonably delayed from Febru-ary 10 to the date of the Respondent's offer of reinstatement.Except for Douglas, theothers were not affirmatively shown to have been reemployed tardily.For them,the Respondent's exhibit shows replacements at various dates, but, as previouslystated, the replacement dates shown do not include the terminal date that the newemployee was on the job of a striker. Since this exhibit shows several replacements34The job of R. H. Gularte as Vaughn block operator was never filled by a replacementemployee during the strike, but Gularte resigned on January 11, 1961. Striker Jenningswas never replacedas bullblock operatorUpon Jennings' application to return to work,he was reemployed as an operator of the Vaughn block (Gularte's former position) at$2 25 nonincentive rate.The $2 25 rate paid Jennings when reinstated was the goingrate for the job of blockman.Before the strike, Jennings had been on a $2.05 incentivebase rate of pay. It does not appear that after the strike anyone was hired to operatethe bull block.The Respondent's job classification does not subdivide its job category ofblockman to show what kind of block an employee operates. If Jennings' job after thestrike was not identical to his former job, I find it was substantially equivalent.Theposition of J. E Douglas was never filled during the strike, but he was not recalled untilsometime around February 20, 1961.He resigned on February 21.The job of strikerJ.S.Sampsell was never filled during the strikeHe returned to his former job onFebruary 14, 1961.The same is true of striker E. J. Greene.The jobs of dischargeesKissler and Cook were never filled during the strike.Kissler was rehired on February 14,1961, and Cook on February 20, 1961.as The 14 are, with dates of return, which was stipulated to be within 5 days from thedate of the Respondent's notice of recall:H T Booker_______________ 2/20/61R E. Winter_______________ 2/27/61James Douglas______________ 2/20/61RichardWinter_____________ 2/28/61Sam Garcia_________________ 2/20/61J E. Jones_________________ 3/1/61Christopher Guerra__________ 2/20/61JA. Robertson_____________3/1/61T D. Rose_________________ 2/20/61W J Robertson____________ 3/1/61George Westrope____________ 2/20/61R.W. Schwartz_____________ 3/1/61John Clift__________________ 2/27/61A. L. Holt_________________ 3/1/61sa I inferthat J. E. Douglas (the name used in Respondent's exhibit) is the same asJames Douglas (the name used in the complaint), since there was only one Douglas listedamong the employees.37The parties stipulated that in each case where the Respondent's exhibit shows thedate of reemployment, this was within 5 days of the date of the Respondent's offer ofemployment.I Infer that the same is true for resignations shown for strikers afterFebruary 10, 1961. TITAN METAL MANUFACTURING CO.213for certain strikers, it is obvious that the ones shown on that job eariler than the lastreplacement listed must have been removed from the job to make room for the nextone.Because some strikers were returned to their former positions despite the factthat they were shown to have been replaced (at some date), it is a possible inference,for want of proof to the contrary, that no replacement occupied the former positionof such returning striker on the date of the latter's offer to return.Hence, it mightbe inferred that the last-named replacement for each "replaced" striker ceased to beemployed on the former job of the so-called replaced striker before February 10,1961.Since the burden is on the Respondent to show that the former positions ofeconomic strikers are filled at the time those strikers unconditionally offer to returnif it wishes to justify a failure to reinstate, the Respondent should have shown theterminal date at least of the last replacement for any given striker.However, in view of the number of new employees retained after the end of thestrike, and in view of figures available showing the approximate complement of theRespondent's production force, it is mathematically impossible for the formerpositions of all returning strikers, in fact, to be vacant on February 10.Ten strikerswere shown by the Respondent as not replaced during the strike. Four of these werereemployed on February 14 and one-Cook, one of the discharged strikers-wasreemployed on February 20 38Four others of the ten unreplaced strikers hadresigned before the end of the strike.39Had the evidence shown the specific jobswhich were vacant on February 10, 1961, my work would have been simplified. How-ever, as nearly as I can determine, there were about five positions unfilled on Febru-ary 10 before the return of any strikers.Two more positions became vacant onFebruary 10 when two replacement employees quit.This means that there wereabout seven possible job openings at that time. It is not certain, of course, that theRespondent needed men for each of the foregoing seven jobs under its productionschedule.I note, however, that between February 10 and 14, 1961, seven formerstrikerswere given their former or substantially equivalent positions.With subse-quent vacancies created by terminations of replacement employees, the Respondenthired more former strikers.Despite the lack of specific details, a consideration ofthe total number of replacements in the Respondent's employ on February 10, 1961,and the number of strikers actually rehired, between February 10 and 14, 1961, leadsme to the conclusion that the Respondent was maintaining approximately its normalcomplement of production workers. In some cases, strikers were returned to theirformer positions although specific replacements for them continued in the Respond-ent's employ. If, therefore, such replacements had been on the jobs of those returningstrikers on February 10, 1961, they must have been shifted to other jobs to make roomfor returning strikers, and those replacements may then, in turn, have been put on jobsof unreplaced strikers who had resigned during the strike. In any event, on thebasis of the total number of employees in the Respondent's employ on February 10and 14, 1961, 1 find that on and after those dates the Respondent had its full comple-ment of production force, with the one exception of Douglas.Hirings after Febru-ary 14 may be inferred to be the result almost entirely of newly created openings orchanges in production needs. In fact, the evidence shows that the Respondent wasrehiring strikers at a faster rate than the rate of separations of replacements, for, ofthe strikers who had been replaced during the strike, the Respondent had rehired eightbetween February 10 and 20, while in the same time there were only five terminationsof new employees.On all the evidence, I find that replacements for all but sevenof the strikers who applied for their jobs back were still in the employ of the Re-spondent 40Those seven were returned to their jobs.All other strikers were en-titled to return only as new employees when jobs were available.Hence, I find nosaNo complaint is made that Cook was tardily reemployed as is the case with dischargeeRichard Winter, who had been replaced during the strike.31I find no evidence that the positions of two unreplaced strikers (other than Jennings)were filled in the first 2 weeks after the end of the strike-the jobs of Grass, operator ofsmall rodstraightener on the first shift, and Kleve, pickle rod operator on the first shiftNo evidence was offered to show eithera needor lack of need for such operators on thatshift.As previously stated,Jennings,who had not been replaced, returned not on his exactjob but on the job of another striker who had not been replaced but who had resignedduring the strike.40 The seven for whom there were no replacements on February 10, 1961, are Bailey,Cook, Douglas, Greene, Jennings, Kessler, and Sampsele.All but Cook were reinstated onFebruary 14Cook (one of the dlschargees) was returned to his job on February 20.The complaintdoesnot listhim as onewho was tardily returned to his job. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscrimination by tardy reinstatement as to any of the 14 named in the complaintexcept James Douglas, whose job was vacant and yet whose recall was delayed.Despite the evidence generally prevailing of the Respondent's good faith, it mustnevertheless be held that the Respondent discriminated against James Douglas by.failing to offer him reinstatement within a reasonable time after his application toreturn, since the Respondent offered no evidence that explained the delay.Proof.of such discrimination does not depend upon a showing of ill will toward Douglas.Even if an unreplaced economic striker is denied reinstatement through a mistakenbelief as to the law, the denial of reinstatement rights to him has a natural tendencyto interfere with the rights guaranteed to employees by the Act and to discourageunionmembership or activity 41 I find, therefore, that by delaying in offeringDouglas reinstatement the Respondent engaged in an unfair labor practice inviolation of Section 8(a) (3) and (1) of the Act.(2)Failure to reemploy three employees at allThe complaint alleges that the Respondent failed and refused to return to em-ployment three employees-R. Silva, Ray Teague, and Dale Williams.However,the Respondent showed that it had given employment to Silva on March 14, 1961,at the same incentive base pay rate he had had before the strike, although he didnot return to his former job until April 17, 1961; 42 that it had employed Teague onApril 27, 1961, although on a different shift and at a lower base pay incentive rate,whereas he had been on a nonincentive rate; that Williams had resigned on April 28,1961, presumably on being offered a job.The Respondent's evidence clearly showsthat Teague was replaced by N. H. Miller from January 16, 1961, to April 18, 1961.Therefore, he had no right to reinstatement in any event. Since the Respondentoffered reinstatement to all who were not replaced, the three employees listed inthis section had no reinstatement rights.They were entitled only to be treatedwithout discrimination as applicants for new employment.Obviously, they werenot discriminated against because they were in fact hired. I find no violation ofthe Act under this allegation of the complaint.(3)Reemploying returning strikers at more arduous, less agreeable tasks,on lessdesirablework shifts, and at decreased rates of payThe General Counsel did not name any returning striker who was injured in anyof the ways alleged in this portion of the complaint, and he did not offer any proofof comparative desirability of jobs or work shifts.Those entitled to reinstatementwere offered their jobs back.Other strikers had no claim to specific jobs or specificrates of pay.43 I conclude, therefore, that the General Counsel has not sufficientlyproved this allegation of the complaint.(4)Denying seniority based on prestrike service to strikersThe Respondent's answer has denied each of the alleged unfair labor practices.That denial includes this allegation.The General Counsel offered no proof thatseniority was denied to those for whom no replacements had been hired during thestrike and who were rehired, and he identified none who had been allegedly deniedseniority unless those coming under allegation (1) above were denied seniority, afact not shown.The others, for whom replacements had been hired, were entitledonly to be treated without discrimination in the consideration of their applicationsas new employees, without their former seniority.44 I conclude, therefore, that theRespondent has not unlawfully deprived employees who were entitled thereto of theirseniority.A' SeeRubin Bros Footwear, Inc,99 NLRB 610, 612-613;Shook h Fletcher InsulationCompany,130 NLRB 519.42 Silva's former job of draw bench helper was, at various times, filled by several newemployees, the last one being B. C. Stone, who went on the job on February 6, 1961.Stone continued in the Respondent's employ until April 19, 1961.Silva was put backon that job on April 17, 196143Those who got jobs received the prevailing rate for the job. In most cases the pre-vailing rate after the strike was the same or higher than the prevailing rate before thestrikeIn some cases the new rate was a lower incentive base rate for a previous flatnonincentive rate.44Bartlett-Collins Company,110 NLRB 395;Economy Stores, Incorporated,120 NLRB 1. TITAN METAL MANUFACTURING CO.215C. The refusal to bargainThe Appropriate Unit and the Union's Majority ThereinIt is undisputed that the appropriate unit for collective bargaining within themeaningof Section 9(b) of the Act is composed of all maintenance and productionemployees of the Respondent, excluding the office clerical employees, guards, andsupervisors as defined in the Act. It is also undisputed that the Union had, beforethe strike, been the collective-bargaining representative of the Respondent's em-ployees in said unitsinceDecember 1957. Even during the strike the Respondentmet with the Union as the collective-bargaining representative.The sole question is whether or not the Union represented a majority of theRespondent's employees in the foregoing unit on March 1, 1961, the admitted dateof refusal to bargain.As of March 1, 1961, there were in the employ of the Re-spondent 19 former strikers and 27 replacements.There is no evidence that anyof the replacements had authorized the Union to represent them. It appears, there-fore, that the Respondent had good cause to doubt the Union's majority. It followsthat the Respondent was justified in refusing to bargain with the Union on March 1,1961; 45 so I conclude and find that the Respondent has not refused to bargain withinthe meaning of Section 8(a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and such as have been found to constitute unfair labor practices tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYSince I have found that the Respondent engaged in an unfair labor practice bydelaying, without justification, in accepting the application of returning striker JamesDouglas from February 10, 1961, to the date of the Respondent's offer of reinstate-ment, which is shown only to be sometime between February 21, when Douglasresigned, and 5 days before that date, I shall recommend that the Respondent makeDouglas whole for any loss he may have suffered by reason of the discriminatorydelay in offering him reinstatement, by paying him an amount equal to that whichDouglas would have earned in the Respondent's employ between February 10, 1961,and a date 5 days after the date of the Respondent's offer of reinstatement or thedate of Douglas' resignation, whichever was first, less his net earnings elsewhereduring said period.I shall also recommend that the complaint be dismissed in all other respects.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating in regard to the hire and tenure of employment of JamesDouglas thereby discouraging membership in a labor organization, the Respondenthas committed an unfair labor practice affecting commerce within the meaning ofSection 8(a) (3) and (1) of the Act.4.The Respondent has in no other way discriminated in regard to the hire andtenure of its employees nor interfered with, restrained, or coerced them in the exerciseof the rights guaranteed in Section 7 of the Act in violation of Section 8(a),(3) or{ 1) of the Act.5.All maintenance and production employees of the Respondent, excluding the,office clerical employees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.6.On March 1, 1961, the Union did not represent a majority of the Respondent'semployees in the aforesaid appropriate unit within the meaning of Section 9(a) ofthe Act.15 Jackson Manufacturing Company,129 NLRB 460 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The Respondent has not refused to bargain with the Union within the meaningof Section 8 (a),(5) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, Titan MetalManufacturing Co., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Delaying in the reinstatement of returning economic strikers whose positionsare not occupied by replacements on the date of the economic strikers' unconditionalapplication to return, thereby discouraging membership in a labor organization.i(b)By any like or related conduct interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist United Steelworkers of America, AFL-CIO, and United Steel-workers of America, AFL-CIO, Local 5649, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutual aidor protection or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment, in conformity with Section 8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Make whole James Douglas in the manner stated in the section hereofentitled "The Remedy," above.(b) Preserve and, upon request, make available to the Board or its agents allpayroll and other records in its possession necessary and appropriate for carryingout the terms of the Recommended Order.(c)Post at its plant in Newark, California, copies of the notice attached heretomarked "Appendix."Copiesof said notice,to be furnished by the Regional Direc-tor for the Twentieth Region, shall, after having been duly signed by Respondent,be posted immediately upon receipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, where notices to employees are customarilyposted.Respondent shall take reasonable steps to insure that such notices are notaltered, defaced, or covered by any Other material.(d)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps ithas taken to comply therewith.It is recommended that,unlessthe Respondent, within 20 days from the date ofservice of this Intermediate Report and Recommended Order, notifies the saidRegional Director that it will comply with the foregoing recommendations, the Boardissue anorder requiring the Respondent to take the action aforesaid.I further recommend that the complaint be dismissed insofar as it alleges anyunfair labor practices other than that herein found.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL make whole James Douglas for any loss he may have suffered byreason of the delay in offering him reinstatement to the position he occupiedbefore the strike in the manner recommended by the said Trial Examiner.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Steelworkers of America, AFL-CIO, and United Steel-workers of America, AFL-CIO, Local 5649, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengagein concerted activities for the purpose of collective bargaining or othermutual aid or protection; or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, in conformity withSection 8 (a) (3) of the Act.All our employees are free to become or to remain members of the above-namedUnions or any other labor organization.We will not discriminate in regard to hire MILLER ROAD DAIRY, A CO-PARTNERSHIP217or tenure of employment or any term or condition of employment against any em-ployee because of membershipin or activity on behalf ofany labor organization.TITAN METAL MANUFACTURING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from thedate hereof,and must not bealtered, defaced, or covered by any other material.Frederick O. Glass, Joseph E.Glass,Maurice Glass,and RoswellC. Glass, d/b/a Miller Road Dairy,a Co-partnershipandLocal332,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind.Case No. 7-CA-3180.January 10, 1962DECISION AND ORDEROn October 5, 1961, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action as set forth in the Intermedi-ate Report attached hereto.The Trial Examineralso foundthat theRespondents had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended that such allegations bedismissed.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification of section 2(g) to read: "Notify said RegionalIAs no exceptions were filed to the Trial Examiner's ultimate conclusion that theRespondents did not engage in unfair labor practices within the meaning of Section8(a) (5) of the Act by refusing to bargain collectively with the Union,we adopt thatconclusionpro formaand deem it unnecessary to pass upon his subsidiary finding thatthe requested unit limited to wholesale drivers alone was inappropriate for collectivebargaining.Nor do we pass upon the Trial Examiner'sother subsidiary finding thatJames Hanna, a bulk-tank driver, was not an independent contractor but an employee inthe unit in which the Union sought representation.135 NLRB No. 36.